                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                          Case No. 18-cr-00418-VC-1
                Plaintiff,
                                                    ORDER FURTHER EXTENDING
         v.                                         SURRENDER DATE
 WILLIAM F. GARLOCK,                                Re: Dkt. No. 41
                Defendant.



       The surrender date is extended to January 15, 2021. See Dkt. No. 41. The defendant is

ordered to self-surrender directly to the designated Bureau of Prisons facility on that date, at 2:00

p.m. If a facility has not been designated, he is ordered to surrender to the United States Marshal

for this district at 450 Golden Gate Avenue, 20th Floor, in San Francisco, on the same date and

time. Should conditions necessitate a longer extension, the Court will entertain a request to that

effect from the defendant.

       IT IS SO ORDERED.

Dated: July 25, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
